Citation Nr: 9911268	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-33 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for black lung disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  There is no competent evidence which shows that black 
lung disease or any pulmonary disability was incurred in or 
aggravated by service.

2.  There is no competent evidence which shows that the 
veteran currently has black lung disease or that any black 
lung disease was incurred in or aggravated by service, or is 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.

3.  There is no competent medical evidence which shows that 
any current chronic obstructive pulmonary disease or any 
other pulmonary disability was incurred in or aggravated by 
service, or is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
black lung disease is not well grounded.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are:  (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had black lung disease or a 
pulmonary disability during service; (2) whether he currently 
has black lung disease or a pulmonary disability; and if so, 
(3) whether any current black lung disease or pulmonary 
disability is etiologically related to the veteran's service, 
or proximately due to or the result of any disease or injury 
incurred in or aggravated by service.  The Board concludes 
that medical evidence is needed to lend plausible support for 
the issues presented by this case because they involve 
questions of medical fact requiring medical knowledge or 
training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).

A review of the veteran's service medical records fails to 
reveal any complaints, treatment, or diagnosis of black lung 
disease or any pulmonary disability while on active duty.  
The Board notes that the veteran's October 1945 separation 
examination found his lungs normal and a chest X-ray 
negative.

A February 1975 VA examination found the veteran's 
respiratory system normal.  A chest X-ray revealed no 
evidence of any active pulmonary disease and the lung fields 
were clear.

A September 16, 1994, private medical report shows that the 
veteran complained of shortness of breath and productive 
cough.  He was a nonsmoker.

A September 26, 1994, private medical report shows that the 
veteran complained of shortness of breath.  Lung fields were 
found clear.  The veteran was placed on tuberculosis drug 
routine, which began on October 25, 1994.

An April 14, 1995, private chest X-ray report found the lungs 
clear.  There were no effusions or pulmonary edema.  The 
veteran did appear to have prominence in the right hilar 
area, which could have been just a prominent right pulmonary 
artery.  The impression was that no acute intrathoracic 
disease was seen, and that there was a prominence of the 
right hilar area.  The differential consideration would be a 
prominent right pulmonary artery versus a right hilar mass.  
The examiner recommended a CT scan of the thorax.

A May 11, 1995, private CT scan of the thorax with 
intravenous contrast enhancement demonstrated no evidence of 
pulmonary nodule.  Examination of the mediastinum 
demonstrated the suspected abnormality in the right 
intrahilar region to represent a prominent right pulmonary 
artery.  No mediastinal adenopathy was seen.  No pleural 
effusions were identified.  Images of the upper abdomen were 
unremarkable.  The impression was of no evidence of hilar 
mass lesions.  Prominent right pulmonary artery accounted for 
chest radiograph findings.

A May 15, 1995, private chest X-ray report compared films to 
those done previously.  The film was somewhat compromised by 
the veteran's inability to raise the left arm.  The examiner 
noted the prominent right hilum which apparently had been 
evaluated with no finding of hilar mass lesion.  There 
remained moderate hyperexpansion of the lungs consistent with 
moderate chronic obstructive pulmonary disease.  There was no 
acute infiltrate, evidence of congestive failure, or 
significant interval change noted.

A May 25, 1995, private medical report notes that a 
preoperative chest X-ray showed prominent right hilum which 
had previously been evaluated and there remained 
hyperexpansion of the lungs consistent with moderate chronic 
obstructive pulmonary disease.

A May 28, 1995, private chest X-ray report shows that there 
were no previous films for comparison.  The lungs were free 
of acute parenchymal opacity.  The examiner provided an 
impression of no acute cardiopulmonary disease.

A December 1997 VA examination found respirations to be 
essentially normal.

As there is no competent medical evidence which shows a 
current diagnosis of black lung disease, and no record of 
treatment or complaint of black lung disease or any pulmonary 
disability in service, the veteran's claim fails to show the 
required elements of a well grounded claim.  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  The Board further notes that 
while chest X-ray evidence has shown hyperexpansion of the 
lungs consistent with chronic obstructive pulmonary disease, 
there is no competent medical evidence of record which 
clearly diagnoses chronic obstructive pulmonary disease or 
which relates that possible disability, first shown 
approximately 50 years following the veteran's separation 
from service, to his service, or to any disease or injury 
incurred in or aggravated by that service.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.

Where a veteran has not met the burden of presenting evidence 
of a well grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, regardless of whether the 
obligation attached, VA has complied with this obligation in 
the October 1997 statement of the case, the March 1998 
supplemental statement of the case, and in the above 
discussion.

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (where a Board decision disallows a claim on the merits 
and the Court finds the claim to be not well grounded, the 
appropriate remedy is to affirm the Board's decision on the 
basis of nonprejudicial error).  The Board, therefore, 
concludes that denying the appeal of the veteran's claim 
because the claim is not well grounded is not prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet.App. 384 (1993).


ORDER

Because it is not well grounded, the veteran's claim of 
entitlement to service connection for black lung disease is 
denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

